UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (x) Annual report pursuant to Section 15 (d) of the Securities Exchange Act of 1934 For the Fiscal year ended March 31, 2007 OR () Transition report pursuant to Section 15 (d) of the Securities Exchange Act of 1934 For the Transition period From to Commission File Number A.Full title of the plan and the address of the plan, if different from that of the issuer named below: ANHEUSER-BUSCH GLOBAL EMPLOYEE STOCK PURCHASE PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ANHEUSER-BUSCH COMPANIES, INC. One Busch Place St. Louis, Missouri 63118 REQUIRED INFORMATION A. Financial Statements and Exhibits Report of Independent Registered Public Accounting Firm Financial Statements: Statements of Contributions and Purchases by Participants Notes to Financial Statements B.Exhibits 23Consent of Independent Registered Public Accounting Firm Anheuser-Busch Global Employee Stock Purchase Plan Financial Statements March 31, 2007 and 2006 Anheuser-Busch Global Employee Stock Purchase Plan Index March 31, 2007 and 2006 Page(s) Report of Independent Registered Public Accounting Firm 1 Statements of Contributions and Purchases by Participants 2 Notes to Financial Statements 3-4 Report of Independent Registered Public Accounting Firm Tothe Participants and Administrator of the Anheuser-Busch Global Employee Stock Purchase Plan In our opinion, the accompanying statements of contributions and purchases by participants present fairly, in all material respects, the contributions and purchases by participants of the Anheuser-Busch Global Employee Stock Purchase Plan(the “Plan”) for the years ended March 31, 2007 and 2006, in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP St. Louis, Missouri June 6, 2007 1 Anheuser-Busch Global Employee Stock Purchase Plan Statements of Contributions and Purchases by Participants For the Years Ended March 31, 2007 and 2006 2007 2006 Contributions by participants $ 285,247 $ 111,245 Purchases by participants (285,247 ) (111,245 ) Net activity $ 0 $ 0 The accompanying notes are an integral part of the financial statements. 2 Anheuser-Busch Global Employee Stock Purchase Plan Notes to Financial Statements March 31, 2007 and 2006 1. Description of Plan The following description of the Anheuser-Busch Global Employee Stock Purchase Plan (the “Plan”) is intended to give a general summary of its principal provisions.Participants should refer to the Plan document for more complete information. Purpose of the Plan The Plan is an employee stock purchase plan designed to encourage ownership of shares in Anheuser-Busch Companies, Inc. (the “Company”) by permanent employees of the Company and its subsidiaries located outside the United States. The Plan commenced March 1, 1999. Plan Administration The Company administers the Plan. The Company has appointed Watson Wyatt Worldwide, an international employee benefits consulting firm, to assist in plan administration and record keeping.The Company has selected DB Alex. Brown, a securities broker in the United States, as the Plan broker to hold purchased shares on behalf of Plan participants.Neither of these entities is related to the Company as an affiliate or subsidiary. The broker maintains custody of all stock purchased by participants and is responsible for delivery of shares of stock sold by the participants, except as otherwise directed by the participants. Plan Benefits Under the Plan, participants enrolled in the plan during the enrollment period (March 1
